Citation Nr: 0023138
Decision Date: 08/30/00	Archive Date: 11/03/00

DOCKET NO. 98-15 718A              DATE AUG 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for residuals of a back
injury.

2. Entitlement to service connection for eye disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD 

Neil T. Werner, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to July 1963. The
veteran also served as a member of a reserve component.

This matter comes before the Board of Veterans' Appeals (Board)
following an October 1997 decision of the Huntington, West
Virginia, regional office (RO) of the Department of Veterans
Affairs (VA) which, among other things, denied service connection
for residuals of injuries to the second and third fingers of the
right hand, residuals of a back injury, and eye disability. In
December 1999, the Board denied service connection for residuals of
injuries to the second and third fingers of the right hand and
remanded the remaining issues for further evidential development.

FINDING OF FACT

No competent medical evidence has been submitted showing that any
cognizable disability of the back or eye is attributable to
military service.

CONCLUSION OF LAW

The claim of service connection for residuals of a back injury or
eye disability is not well grounded. 38 U.S.C.A. 101(24), 1101,
1112, 1131, 5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran has
disabilities of the back and eyes that were brought about by
injuries sustained during his military

- 2 - 

service. Specifically, as to his back, he reported that he injured
his low back on a number of occasions while on active duty and
while serving in a reserve component, the first occasion being when
he fell while skiing. As to his eye disability, he reported that
his eyes were burned while on active duty and that these burns
caused his current cataracts. It is also requested that the veteran
be afforded the benefit of the doubt.

Generally speaking, service connection may be granted for
disability resulting from disease or injury incurred in or
aggravated while performing active duty or active duty for
training, or injury incurred or aggravated while performing
inactive duty training. 38 U.S.C.A. 101(24), 1131 (West 1991).

A person who submits a claim for VA benefits has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. Only if the
claimant meets this burden does VA have the duty to assist in
developing the facts pertinent to the claim. 38 U.S.C.A. 5107(a)
(West 1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir.
1997). If the claimant does not meet this initial burden, the
appeal must fail because, in the: absence of evidence sufficient to
make the claim well grounded, the Board does not have  jurisdiction
to adjudicate the claim. Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive, but only possible, to satisfy the initial
burden of 38 U.S.C.A. 5107(a). To be well grounded, however, a
claim must be accompanied by evidence that suggests more than a
purely speculative basis for granting entitlement to the requested
benefits. Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992).
Evidentiary assertions accompanying a claim for VA benefits must be
accepted as true for purposes of determining whether the claim is
well grounded, unless the evidentiary assertion is inherently
incredible, or the fact asserted is beyond the competence of the
person making the assertion. Espiritu v. Derwinski, 2 Vet. App. 492
(1992). Where the determinative issue involves medical causation or
a medical diagnosis, competent medical evidence to the effect that
the claim is plausible or possible is required. Murphy v.
Derwinski,

- 3 - 

1 Vet. App. 78, 81 (1990). A claimant cannot meet this burden
merely by presenting lay testimony, because lay persons are not
competent to offer medical opinions. Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(Court) has held that competent evidence pertaining to each of
three elements must be submitted in order to make a claim of
service connection well grounded. There must be competent (medical)
evidence of a current disability; competent (lay or medical)
evidence of incurrence or aggravation of disease or injury in
service; and competent (medical) evidence of a nexus between the
in-service injury or disease and current disability. This third
element may also be established by the use of statutory
presumptions. 38 C.F.R. 3.307, 3.309 (1999); Caluza v. Brown, 7
Vet. App. 498, 506 (1995).

As to the veteran's back disability, service medical records
include March 1962 treatment records which show complaints of an
injury incurred when he fell skiing. Examinations disclosed
tenderness along the ilium and/or the thoracic spine. The diagnosis
was muscle contusion. A March 1962 low back x-ray report indicates
that the veteran fell and that he was very tender along L6 to L8.
However, x-rays revealed neither fracture nor dislocation. Service
medical records, including a July 1963 separation examination, were
otherwise negative for complaints, diagnoses, and/or treatment for
back problems.

As for the eye disability, service medical records include November
1961 treatment records which show treatment for powder burn
injuries to the eyes. A, December 1961 treatment record shows that
the veteran reported a two-year history of blurred vision that
started after he lost his glasses. On examination, eye muscles and
fundi were normal. Subsequently, in January 1962, eye examination
was normal except for the veteran's need to wear glasses. On the
occasion of the July 1963 separation and eye examinations, the
examiners recorded the veteran's history of having had a burn
injury to the eyes, as well as his complaints of blurred vision. On
examination, no adverse ocular pathology was found except for poor
convergence. The diagnosis was convergence insufficiency.

- 4 - 

Reserve component treatment records, dated from June 1965 to
October 1994, were obtained by the RO. These records include, among
other things, examinations dated in June 1965, December 1973, March
1976, October 1976, July 1977, February 1978, January 1979, January
1980, January 1981, August 1982, May 1983, February 1984, February
1985, February 1986, January 1987, January 1988, January 1989,
January 1990, February 1992, and March 1994. As to the back
disability, the reserve component treatment records, except for
showing complaints, diagnoses, and/or treatment for cervical spine
strain, a pinched nerve, and/or a possible herniated nucleus
pulposus at C5-C6, were negative for complaints, diagnoses, and/or
treatment for a back disability. See examinations dated in October
1976, February 1978, January 1979, January 1980, January 1981, and
August 1982; reserve component treatment records dated September
1976 to January 1977.

As to the eye disability, while some of the reserve component
examinations noted a history of an eye injury (see examinations
dated in January 1979, January 1980, January 1990, February 1992,
and March 1994), the records were otherwise negative for
complaints, diagnoses, and/or treatment for an eye disability.

Private treatment records, dated from August 1973 to January 1998,
were obtained by the RO. As to the back disability, the private
treatment records include complaints and/or treatment for low back
pain due to post-service injuries to the low back beginning in
November 1988. The diagnosis was low back/lumbosacral strain. See
treatment records dated November 1988 to December 19,88, September
1990 to October 1990, March 1994, June 1994, April 1995, February
1996, and April 1997. (Specifically, the records show that the
veteran injured his low back at work in November 1988, September
1990, February 1994, and February 1995.) A March 1994 treatment
record indicates that lumbosacral spine x-rays revealed
degenerative changes. A May 1995 lumbar spine magnetic resonance
imaging evaluation (MRI) revealed minimal disc bulge at L3-L4 and
L4-L5. April 1997 lumbar spine x-rays showed early degenerative
joint disease. Thereafter, a July

5 - 

1997 treatment record shows that the veteran was not working
because of a work related back injury.

As to the eye disability, the private treatment records are
negative for complaints, diagnoses, and/or treatment for any eye
disability except for the eye examinations conducted by David M.
Watson, M.D., in August 1989, May 1991, and September 1995.
However, these examinations did not include a reference to the
veteran's in- service eye injury as a source of either his current
complaints or eye pathology.

At a July 1997 VA spine examination, the veteran once again
reported that he was injured in 1962 while skiing at Fort Wayne,
Alaska while on active duty. At that time he was diagnosed with a
hip bruise. Thereafter, the veteran noted gradual deterioration of
his back along with chronic pain. He also complained of an
inability to stand for long periods of time and poor sleep.
Examination of the lumbar spine revealed decreased range of motion
with pain. Lumbar spine x-rays revealed degenerative changes. The
diagnosis was lumbar degenerative arthritis with moderate
stiffness.

At a July 1997 VA eye examination, the veteran complained that he
had difficulty focusing. On examination, no visual field deficit
was found. The diagnoses were 'Id bilateral cataracts and
hyperopia/presbyopia.

The veteran testified at a personal hearing before the undesigned
in June 1999. As to the back disability, he testified that he had
injured his low back on at least three occasions while in military
service. First, in April 1962, he fell while skiing and was
thereafter hospitalized for approximately three or four days
because of a hip injury. Second, in March 1962, he fell while on a
backpacking tour and his back was injured when he landed on his
rifle. Third, approximately ten years later, he injured his back
while parachuting at Fort Bragg. He reported that lie was
hospitalized for treatment after all of these injuries. After one
of these injures, he was placed in traction for three weeks and
diagnosed with a contusion at either "L6 and L8" or "T6 and T8."
After another of these injuries, he was placed on rest for four
weeks. Similarly, after one of these injuries, he was off duty for
approximately

- 6 - 

four to six weeks. He reported having chronic back problems since
the first injuries in 1962. He reported that at least three
incidents were ones where problems with his back caused him to
fall, with one of those occasions being in 1993. He had been told
that he had both nerve damage and arthritis due to these back
injuries. Moreover, the veteran testified that Drs. Lowenmill,
Sayle, and/or Charbonet told him that his current back disorders
were due to injuries sustained in military service.

As to the eye disability, he testified that, in November 1961 while
out on ski patrol, he saw a tank, went to investigate, and, while
climbing on the tank to speak with its occupants, a soldier came
out of a hatch and fired a blank from his rifle at a distance of no
more than six feet from his face. The wad from the blank struck him
between the eyebrows, causing a burn scar that he has to this day,
and knocked him unconscious. In addition, the shot caused powder
burns to his entire face including his eyes. Thereafter, he was
hospitalized for six weeks and during the first three weeks of this
hospitalization he was blind. Subsequently, over his 315-year
career of active duty and reserve duty, he had to have treatment on
his eyes on more than 20 occasions. He reported that he had already
had one cataract remove from his night eye and had another cataract
currently in his left eye. Moreover, a Dir. Lawrence Minardi told
him that his current eye problems--cataracts, were due to the
flash- burn injury to his eyes sustained while in military service.

The Board finds that what is significant about the record on appeal
is, paradoxically, what it does not include. None of the records on
appeal includes a medical nexus opinion that tends to show a
relationship between any back disability (variously diagnosed as
low back strain (see December 1988 and April 1997 private treatment
records), a bulging disc at L3-L5 (see May 1995 MRI), and
degenerative joint disease (see April 1997 private treatment
records and July 1997 VA examination report)) and the veteran's
military service or events coincident therewith, such as the fall
he took in March 1962. Likewise, none of the records on appeal
includes a medical nexus opinion that tends to show a relationship
between any eye disability (diagnosed as bilateral cataracts (see
July 1997 VA examination report) and the veteran's military service
or events coincident therewith, such as the eye powder burns he
sustained in November 1961. Likewise, while reserve

- 7 - 

component examinations periodically noted a history of a cervical
disc injury and an eye burn injury, no medical opinion has been
presented that tends to show a relationship between current
disability and continued symptoms since service.

The Board notes that the veteran has hyperopia/presbyopia. It
should be noted that service connection may not be granted for
refractive error because it is not considered a disease or injury
within the meaning of legislation governing the award of
compensation. 38 C.F.R. 3.303(c) (1999); Dorland's Illustrated
Medical Dictionary, 797, 1349 (28th ed. 1994) (hyperopia is an
"error of refraction" and presbyopia is "hyperopia" due to
advancing age).

The Board recognizes that the veteran is competent to describe an
injury during military service. See Espiritu v. Derwinski, 2 Vet.
App. 492, 494-95 (1992) (lay witnesses are competent to describe
painful experiences and symptoms that result therefrom); King v.
Brown, 5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 1 Vet.
App. 466 (1991) (the Board is obligated to accept as true
evidentiary assertions by the veteran for the purpose of
determining whether a claim is well grounded). The Board also notes
that the veteran testified that Drs. Lowenmill, Sayle, and/or
Charbonet told him that his current back disorders were due to
injuries sustained in military service, and Dr. Minardi told him
that his cataracts were due to a flash-burn injury to his eyes
sustained while in military service. However, while the veteran, on
remand, was given an opportunity to secure such statements from any
medical professional, no such medical opinion evidence was
submitted. See Robinette v. Brown, 8 Vet. App. 69 (1995). In this
regard, the Board notes that the burden to submit evidence
sufficient to establish a well-grounded claim is the veteran's. See
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997); Wood v.
Derwinski, 1 Vet. App. 190, 192 (1991); see also Olson v. Principi,
3 Vet. App. 480, 483 (1992). Therefore, while the veteran, through
both written statements and/or personal hearing testimony, is
competent to provide information as to the visible symptoms he
experienced during and after military service, he has not been
shown to be competent to provide the medical opinion evidence
necessary to make his claims of service connection well grounded.
See Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993)
(persons without medical expertise are not

8 - 

competent to offer medical opinions); Grottveit v. Brown, 5 Vet.
App. 91 (1993); Bostain v. West, 11 Vet. App. 124 (1998).
Accordingly, his lay assertions regarding medical causation do not
constitute probative evidence that bears directly upon the issues
on appeal.

Lastly, the Board notes that the statutory presumptions found at 38
C,.F.R. 3.307, 3.309 (1999), do not help the veteran in
establishing well-grounded claims because the record on appeal does
not show his being diagnosed with a listed. disease process, such
as arthritis, within one year after his separation from a period of
qualifying service. 38 C.F.R. 3.307(a)(1) (1999).

Because no competent medical evidence has been presented to link
currently diagnosed disabilities to military service, his claims
are not well grounded. (The principle of reasonable doubt does not
apply until after the veteran has submitted a well-grounded claim.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).)

ORDER

Service connection for residuals of a back injury is denied.

Service connection for eye disability is denied.

MARK F. HALSEY
Member, Board of Veterans' Appeals

9 - 


